--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version










SECURITIES PURCHASE AGREEMENT


by and between


MERCADOLIBRE, INC.


and


PAYPAL, INC.


March 11, 2019









--------------------------------------------------------------------------------

     
Page
Securities Purchase Agreement
1
1.
Definitions

1
2.
Authorization, Purchase and Sale of the Securities.
4
 
2.1
Authorization, Purchase and Sale.
4
 
2.2
Closing.
4
3.
Representations and Warranties of the Company
5
 
3.1
Organization and Power.
5
 
3.2
Authorization
5
 
3.3
The Subject Shares
5
 
3.4
Capitalization
5
 
3.5
No Conflict
5
 
3.6
Consents
6
 
3.7
Financial Statements.
6
 
3.8
Litigation
6
 
3.9
Title to Properties
6
 
3.10
Intellectual Property
7
 
3.11
No Undisclosed Relationships
7
 
3.12
Permits
7
 
3.13
No Labor Disputes
7
 
3.14
Environmental Compliance
8
 
3.15
Taxes
8
 
3.16
Insurance
8
 
3.17
No Unlawful Payments
8
 
3.18
Compliance with Anti-Money Laundering Laws
9
 
3.19
No Conflicts with Sanctions Laws
9
 
3.20
No Integration
9
 
3.21
No General Solicitation or Directed Selling Efforts
9
 
3.22
Securities Law Exemptions
9
 
3.23
Absence of Certain Changes
10
 
3.24
No Defaults
10
 
3.25
Brokers
10
 
3.26
NASDAQ
10
 
3.27
U.S. Activities
10
 
3.29
Other Private Placements
10
 
3.30
No Other Representations and Warranties
11




--------------------------------------------------------------------------------

4.
Representations and Warranties of the Purchaser
11
 
4.1
Organization
11
 
4.2
Authorization
11
 
4.3
No Conflict
11
 
4.4
Consents
12
 
4.5
Brokers
12
 
4.6
Purchase Entirely for Own Account
12
 
4.7
Investor Status
12
 
4.8
Information.
12
 
4.9
Securities Not Registered.
12
 
4.10
Financing
13
 
4.11
Non-Reliance
13
5.
 
Covenants.
13
 
5.1
Rule 144 Reporting.
13
 
5.2
Trading of Company Securities.
14
 
5.3
Lock-Up.
14
 
5.4
Board Observer
14
 
5.5
Cooperation
15
6.
Conditions Precedent.
15
 
6.1
Mutual Conditions of Closing
15
 
6.2
Conditions to the Obligation of the Purchaser to Consummate the Closing
15
 
6.3
Conditions to the Obligation of the Company to Consummate the Closing
16
7.
Legends; Securities Act Compliance
16
8.
Termination.
16
 
8.1
Conditions of Termination
16
 
8.2
Effect of Termination
16
9.
Miscellaneous Provisions.
17
 
9.1
Survival
17
 
9.2
Interpretation
17
 
9.3
Notices
18
 
9.4
Severability
18
 
9.5
Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.
19
 
9.6
Delays or Omissions; Waiver
19
 
9.7
Specific Performance
19
 
9.8
Fees; Expenses.
19
 
9.9
Assignment
19
 
9.10
No Third Party Beneficiaries
20
 
9.11
Counterparts
20
 
9.12
Entire Agreement; Amendments
20
 
9.13
No Personal Liability of Directors, Officers, Owners, Etc
20
       

--------------------------------------------------------------------------------

Securities Purchase Agreement


SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 11, 2019, by
and between MercadoLibre, Inc., a Delaware corporation (the “Company”), and
PayPal, Inc., a Delaware corporation (the “Purchaser”).


WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company entered into a Securities Purchase Agreement with Dragoneer Investment
Group, LLC (“Dragoneer”) pursuant to which Dragoneer will purchase preferred
securities of the Company for aggregate consideration of $100,000,000 (the
“Concurrent Private Placement”);


WHEREAS, on the date hereof, the Company will file a Registration Statement on
Form S-3ASR and a prospectus supplement thereto with the U.S. Securities and
Exchange Commission (the “SEC”) registering the sale of shares of common stock,
par value $0.001 per share, of the Company (the “Common Stock”) and announcing
the Company’s intention to complete a sale of shares of the Common Stock, which
sale is expected to be completed on or prior to March 15, 2019 (the “Concurrent
Public Offering”);


WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, the Subject Shares (as defined below);


WHEREAS, the Board (as defined below) has (i) determined that it is in the best
interests of the Company and its stockholders, and declared it advisable, to
enter into this Agreement providing for the transactions contemplated hereby in
accordance with the General Corporation Law of the State of Delaware (the
“DGCL”), upon the terms and subject to the conditions set forth herein and
therein, and (ii) approved the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the DGCL, upon the terms and conditions contained herein and
therein; and


WHEREAS, the Purchaser has approved the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby in
accordance with applicable Law (as defined below), upon the terms and conditions
contained herein.


NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:


1.          Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person.


“Agreement” shall have the meaning set forth in the preamble.


“Anti-Money Laundering Laws” shall have the meaning set forth in Section 3.18.


“Bankruptcy and Equity Exception” shall have the meaning set forth in Section
3.2.


“Board” shall mean the Board of Directors of the Company.
1

--------------------------------------------------------------------------------

“Board Documents” shall have the meaning set forth in Section 5.4.


“Business Day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or California
or is a day on which banking institutions located in the State of New York or
California are authorized or required by Law or other governmental action to
close.


“Capital Stock” shall mean, with respect to any Person, any and all shares of
stock, partnership interests or other equivalent interests (however designated,
whether voting or non-voting) in such Person’s equity.


“Common Stock” shall have the meaning set forth in the recitals.


“Closing” shall have the meaning set forth in Section 2.2(a).


“Closing Date” shall have the meaning set forth in Section 2.2(a).


“Company” shall have the meaning set forth in the preamble.


“Concurrent Public Offering” shall have the meaning set forth in the recitals.


“Consent” shall have the meaning set forth in Section 3.5.


“control” (including the terms “controlling,” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of Equity Securities, by
contract or otherwise.


“Delaware Court” shall have the meaning set forth in Section 9.5(b).


“DGCL” shall have the meaning set forth in the recitals.


“Environmental Laws” shall have the meaning set forth in Section 3.10.


“Equity Securities” shall mean, with respect to any Person, (i) shares of
Capital Stock of, or other equity or voting interest in, such Person, (ii) any
securities convertible into or exchangeable for shares of Capital Stock of, or
other equity or voting interest in, such Person, (iii) options, warrants, rights
or other commitments or agreements to acquire from such Person, or that
obligates such Person to issue, any Capital Stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
Capital Stock of, or other equity or voting interest in, such Person, and (iv)
obligations of such Person to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any Capital Stock of, or other equity or voting
interest (including any voting debt) in, such Person.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.


“FCPA” shall have the meaning set forth in Section 3.17.


“GAAP” shall mean U.S. generally accepted accounting principles.


2

--------------------------------------------------------------------------------

“Governmental Entity” shall mean any United States or non-United States federal,
state or local government, or any agency, bureau, board, commission, department,
tribunal or instrumentality thereof or any court, tribunal, or arbitral or
judicial body, including NASDAQ.


“HMT” shall have the meaning set forth in Section 3.19.


“Lock-Up Expiration Date” has the meaning set forth in Section 5.4.


“Law” shall mean any applicable law, statute, code, ordinance, rule, regulation,
or agency requirement of or undertaking to or agreement with any Governmental
Entity, including common law.


“Lien” shall mean any lien, charge, pledge, security interest, claim or other
encumbrance.


“Material Adverse Effect” means any change, event, effect or circumstance (each,
an “Effect”) that, individually or taken together with all other Effects that
have occurred prior to, and are continuing as of, the date of determination of
the occurrence of the Material Adverse Effect, has a material adverse effect on
the business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries taken as
a whole.


“NASDAQ” shall mean Nasdaq Global Market (or its successor).


“Observer” shall have the meaning set forth in Section 5.4.


“OFAC” shall have the meaning set forth in Section 3.19.


“Organizational Document” shall mean, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.


“Per Share Purchase Price” shall mean the lesser of (i) $436.10 and (ii) the
public offering price per share of Common Stock in the Concurrent Public
Offering.


“Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government, any agency or political
subdivisions thereof or other “Person” as contemplated by Section 13(d) of the
Exchange Act.


“Purchase Price” shall have the meaning set forth in Section 2.1.


“Purchaser” shall have the meaning set forth in the preamble.


“Purchaser Adverse Effect” shall have the meaning set forth in the Section 4.3.


“Representatives” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and each such Affiliate’s respective directors,
officers, employees, managers, trustees, principals, stockholders, members,
general or limited partners, agents and other representatives.


“Rule 144” shall have the meaning set forth in Section 4.8(a).


“Sanctioned Country” shall have the meaning set forth in Section 3.19.


“SEC” shall mean have the meaning set forth in the recitals.
3

--------------------------------------------------------------------------------



“SEC Reports” shall mean (i) the Company’s Form 10-K for the fiscal year ended
December 31, 2018 and (ii) the portions of the Company’s Definitive Proxy
Statement on Schedule 14A that are incorporated by reference into the Company’s
Form 10-K for the fiscal year ended December 31, 2018.


“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.


“Subject Shares” shall mean a number of shares of Common Stock equal to (i)
$750,000,000 divided by (ii) the Per Share Purchase Price (rounded up to the
nearest whole share).


“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.


“Taxes” shall mean any and all taxes, levies, fees, imposts, duties and charges
of whatever kind (including any interest, penalties or additions to the tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Entity, including, without limitation, taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and any ad valorem,
value added, sales, use, service, real or personal property, capital stock,
license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs or duties.


“UNSC” shall have the meaning set forth in Section 3.19.


2.          Authorization, Purchase and Sale of the Securities.


2.1          Authorization, Purchase and Sale.


(a)          Subject to and upon the terms and conditions of this Agreement, the
Company will issue and sell to the Purchaser, and the Purchaser will purchase
from the Company, at the Closing, the Subject Shares for an aggregate purchase
price equal to the product of (i) the number of Subject Shares and (ii) the Per
Share Purchase Price (such amount, the “Purchase Price”).



2.2          Closing.


(a)          The closing of the purchase and sale of the Subject Shares (the
“Closing”) shall take place at the offices of Cleary Gottlieb Steen & Hamilton
LLP, One Liberty Plaza, New York, NY 10006, on the date on which all of the
conditions set forth in Section 6 have been satisfied or duly waived, or at such
other place or such other date as mutually agreed to by the parties hereto (the
date on which the Closing occurs, the “Closing Date”).


(b)          At the Closing:





(i)          the Company shall deliver to the Purchaser evidence that the
Subject Shares have been issued in book-entry form; and


(ii)          the Purchaser shall deliver, or cause to be delivered, to the
Company the Purchase Price by wire transfer of immediately available funds to an
account or accounts that the Company shall designate at least two (2) Business
Days prior to the Closing Date.


4

--------------------------------------------------------------------------------

3.          Representations and Warranties of the Company.  The Company hereby
represents and warrants, as of the date hereof and as of the Closing Date, to
the Purchaser as follows:


3.1          Organization and Power. The Company and each of its Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
Material Adverse Effect.


3.2          Authorization.  The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the due and proper authorization of the
consummation by it of the transactions contemplated thereby has been duly and
validly taken and, assuming due execution and delivery by the Purchaser,
constitutes a valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles (the “Bankruptcy and Equity Exception”). This Agreement has been duly
authorized, executed and delivered by the Company.


3.3          The Subject Shares. The Subject Shares have been duly authorized
and, when issued in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, and the issuance of the Subject Shares
will not be subject to any preemptive or similar rights.


3.4          Capitalization. The Company has the following authorized
capitalization: 110,000,000 shares of Common Stock and 40,000,000 shares of
preferred stock, par value $0.001 per share; all the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable and are not subject to any pre-emptive or
similar rights; there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its Subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options, except as
disclosed in the SEC Reports; and all the outstanding shares of capital stock or
other equity interests of each subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.


3.5          No Conflict.  The execution, delivery and performance by the
Company of this Agreement, and the consummation of the transactions contemplated
by this Agreement will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its Subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws (including
estatutos sociales and estatutos sociais) or similar constitutive or
organizational documents of the Company or any of its Subsidiaries or (iii)
result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority.


5

--------------------------------------------------------------------------------

3.6          Consents.  No consent, approval, authorization, order, registration
or qualification of or with (any of the foregoing being a “Consent”),  any court
or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of this Agreement, the sale
of the Subject Shares and the consummation of the transactions contemplated by
this Agreement, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may have been obtained under the Securities
Act and such as may be required under applicable state securities laws in
connection with the issuance of Subject Shares.


3.7          SEC Documents; Financial Statements.


(a) Each of the documents filed by the Company with the SEC (the “SEC
Documents”) since January 1, 2018, as of its respective filing date, complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document, and, except to the
extent that information contained in any SEC Document has been revised or
superseded by a later filed SEC Document filed and publicly available prior to
the date of this Agreement (including the Preliminary Prospectus Supplement to
be filed pursuant to Rule 424(b) on the date hereof), none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


(b) The consolidated financial statements and the related notes thereto of the
Company and its consolidated Subsidiaries included or incorporated by reference
in the SEC Reports present fairly the financial position of the Company and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified.  Such
consolidated financial statements have been prepared in conformity with U.S.
GAAP applied on a consistent basis throughout the periods covered thereby; and
the other financial information included or incorporated by reference in the SEC
Reports has been derived from the accounting records of the Company and its
consolidated Subsidiaries and presents fairly the information shown thereby.


3.8          Litigation.  There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its Subsidiaries is or may be a party or to which any property of the
Company or any of its Subsidiaries is or may be the subject that, individually
or in the aggregate, if determined adversely to the Company or any of its
Subsidiaries, could reasonably be expected to have a Material Adverse Effect. No
such investigations, actions, suits or proceedings are, to the knowledge of the
Company, threatened or contemplated by any governmental or regulatory authority
or threatened by others.


3.9          Title to Properties.  The Company and its Subsidiaries have good
and marketable title in fee simple (in the case of real property) to, or have
valid rights to lease or otherwise use, all items of real and personal property
that are material to the respective businesses of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
6

--------------------------------------------------------------------------------



3.10          Intellectual Property. Except as disclosed in the SEC Reports: (i)
the Company and its Subsidiaries own or possess adequate rights to use all
material uniform resource locators (URLs), patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) material for the conduct of their respective
businesses as they are currently conducted (collectively, “Intellectual
Property”); (ii) there are no third parties who have established or, to the
Company’s knowledge, will be able to establish rights to any Intellectual
Property, except for, and to the extent of, the ownership rights of the owners
of the Intellectual Property which the SEC Reports disclose is licensed to the
Company; (iii) to the Company’s knowledge, there is no infringement by third
parties of any Intellectual Property; (iv) to the Company’s knowledge, there is
no pending or threatened action, suit, proceeding or claim by others challenging
the Company’s or its Subsidiaries’ rights in or to any Intellectual Property,
and the Company or any of its Subsidiaries is unaware of any facts which could
form a reasonable basis for any such action, suit, proceeding or claim; (v) to
the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity, enforceability or scope
of any Intellectual Property, and the Company or any of its Subsidiaries is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (vi) to the Company’s knowledge, there is no pending
or threatened action, suit, proceeding or claim by others that the Company or
any of its Subsidiaries infringes, misappropriates or otherwise violates any
patent, trademark, trade name, service mark, copyright, trade secret or other
proprietary rights of others, and the Company or any of its Subsidiaries is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (vii) to the best of the Company’s knowledge, the
Company and its Subsidiaries have complied in all material respects with the
terms of any agreement pursuant to which Intellectual Property has been licensed
to the Company or any of its Subsidiaries, and all such agreements that are
material for the conduct of their respective businesses as they are currently
conducted are in full force and effect; and (viii) to the best of the Company’s
knowledge, there is no patent or patent application that contains claims that
interfere with the issued or pending claims of any of the Intellectual Property
or that challenges the validity, enforceability or scope of any of the
Intellectual Property except, in each case, as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.


3.11          No Undisclosed Relationships. To the Company’s knowledge, no
relationship, direct or indirect, exists between or among the Company or any of
its Subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any of its Subsidiaries, on the other,
that is required by the Securities Act to be described in a registration
statement to be filed with the SEC and that is not so described in the SEC
Reports.


3.12          Permits.  The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and neither
the Company nor any of its Subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.


3.13          No Labor Disputes. Neither the Company nor any of its Subsidiaries
is engaged in any illegal labor practice, except as would not, individually or
in the aggregate, have a Material Adverse Effect. No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is contemplated or threatened and the Company is
not aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of its or its Subsidiaries’ principal suppliers, contractors or
customers, except as would not, individually or in the aggregate, have a
Material Adverse Effect.
7

--------------------------------------------------------------------------------



3.14          Environmental Compliance.  (i) The Company and its Subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses, and (z)
have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its Subsidiaries, except in the case of each of (x) and (y) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability as would not, individually or in the aggregate,
have a Material Adverse Effect.


3.15          Taxes. The Company and its subsidiaries have paid all material
federal, state, local and non-U.S. Taxes and filed all material Tax returns
required to be paid or filed through the date hereof except for any Taxes (i)
for which an extension has been obtained or (ii) which are being contested in
good faith and by appropriate proceedings (provided adequate reserves have been
provided for such Taxes); and there is no material Tax deficiency that has been,
or could reasonably be expected to be, asserted against the Company or any of
its subsidiaries or any of their respective properties or assets.


3.16          Insurance. The Company and its Subsidiaries have insurance against
such losses and risks as the Company reasonably believes is prudent for
companies engaged in similar business in similar industries; all policies of
insurance insuring the Company or any of its Subsidiaries or their respective
businesses, assets, directors and officers and employees are in full force and
effect; the Company and its Subsidiaries are in compliance with the terms of
such policies and instruments; there are no claims by the Company or any of its
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any such Subsidiary has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
Subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business except, in each case, as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


3.17          No Unlawful Payments. Neither the Company nor any of its
Subsidiaries, nor any director, officer or employee of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended (“FCPA”) or any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or any other applicable anti-bribery or anti-corruption
law; or (iv) made, offered, agreed, requested or taken an act in furtherance of
any unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its Subsidiaries have instituted, maintain
and enforce, policies and procedures designed to promote and ensure compliance
with all applicable anti-bribery and anti-corruption laws. Neither the Company
nor its Subsidiaries will use, directly or indirectly, the proceeds of the
offering of the Shares hereunder in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any person in violation of any applicable anti-corruption laws.
8

--------------------------------------------------------------------------------



3.18          Compliance with Anti-Money Laundering Laws.  The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its Subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.


3.19          No Conflicts with Sanctions Laws. Neither the Company nor any of
its Subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Crimea, Cuba,
Iran, North Korea and Syria (each, a “Sanctioned Country”) provided however,
notwithstanding the above, the Company maintains Subsidiaries in Venezuela; and
the Company will not directly or indirectly use the proceeds of the offering of
the Subject Shares, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person of Sanctions. For the past five years, the Company and its Subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country.


3.20          No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Subject Shares in a manner that would require
registration of the Subject Shares under the Securities Act.


3.21          No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf has solicited offers for, or offered or sold, the Subject Shares by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act.
9

--------------------------------------------------------------------------------



3.22          Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Purchaser, it is not necessary, in
connection with the issuance and sale of the Subject Shares to the Purchaser, to
register the Subject Shares under the Securities Act.


3.23          Absence of Certain Changes.  Since December 31, 2018, (i) there
has not been any material change in the capital stock, long-term debt, notes
payable or current portion of long-term debt of the Company or any of its
Subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its Subsidiaries has entered into any transaction or agreement that is
material to the Company and its Subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its Subsidiaries taken as a whole.


3.24          No Defaults.  Neither the Company nor any of its Subsidiaries is:
(i) in violation of its charter or by-laws (including estatutos sociales and
estatutos sociais) or similar constitutive or organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.


3.25          Brokers.  The Company has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Purchaser could be required to
pay.


3.26          NASDAQ. Shares of the Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on NASDAQ, and there is no
action pending by the Company or any other Person to terminate the registration
of the Common Stock under the Exchange Act or to delist the Common Stock from
NASDAQ, nor has the Company received any notification that the SEC or NASDAQ is
currently contemplating terminating such registration or listing. The issuance
and sale of the Subject Shares does not and will not contravene NASDAQ rules or
regulations.


3.27          U.S. Activities.  The fair market value of the assets of the
Company and its Subsidiaries located in the United States do not exceed
$90,000,000 in the aggregate. During the year ended December 31, 2018, the
aggregate sales by the Company and its Subsidiaries in, or into, the United
States did not exceed $90,000,000 in the aggregate.


3.28          Other Private Placements.  The terms of the Concurrent Private
Placement have not been amended or modified.  The terms of any private placement
for Common Stock entered into on or prior to the Closing Date, including the
securities issued pursuant thereto, are no more favorable than the terms
provided to the Purchaser under this Agreement and the Common Stock received
pursuant hereto.


3.29          IT Systems.  The Company and its Subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants, to
the best of the Company’s knowledge.  The Company and its Subsidiaries have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data (including all personal, personally identifiable,
sensitive, confidential or regulated data (“Personal Data”)) used in connection
with their businesses, and to the best of the Company’s knowledge, there have
been no breaches, violations, outages or unauthorized uses of or accesses to
same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its
Subsidiaries are presently in material compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.
10

--------------------------------------------------------------------------------



3.30          No Other Representations and Warranties.  Except for the
representations and warranties contained in Section 3 and any schedules or
certificates delivered in connection herewith, the Company makes no other
representation or warranty, express or implied, written or oral, and hereby, to
the maximum extent permitted by applicable Law, disclaims any such
representation or warranty, whether by the Company or any other Person, with
respect to the Company or with respect to any other information (including,
without limitation, pro forma financial information, financial projections or
other forward-looking statements) provided to or made available to the Purchaser
or any of their respective Representatives in connection with the transactions
contemplated hereby.


4.          Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants, as of the date hereof and as of the Closing
Date, to the Company as follows:


4.1          Organization.  The Purchaser is a legal entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization.


4.2          Authorization.  The Purchaser has full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and all action required to be taken for the due and proper authorization,
execution and delivery by it of this Agreement and the due and proper
authorization of the consummation by it of the transactions contemplated thereby
has been duly and validly taken and, assuming due execution and delivery by the
Company, constitutes a valid and binding agreement of such Purchaser enforceable
against such Purchase in accordance with its terms, subject to the Bankruptcy
and Equity Exception.


4.3          No Conflict.  The execution, delivery and performance of this
Agreement by the Purchaser, the issuance of the Subject Shares in accordance
with this Agreement, and the consummation of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Purchaser or any of its
Subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Purchaser or any of its
Subsidiaries is a party or by which the Purchaser or any of its Subsidiaries is
bound or to which any of the property or assets of the Purchaser or any of its
Subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar constitutive or organizational documents of the
Purchaser or any of its Subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of each of clauses
(i) and (iii), as would not, individually or in the aggregate, reasonably be
expected to materially delay or hinder the ability of the Purchaser to perform
its obligations under this Agreement (a “Purchaser Adverse Effect”).
11

--------------------------------------------------------------------------------



4.4          Consents.  No Consent of any court or arbitrator or governmental or
regulatory authority is required for the execution, delivery and performance by
the Purchaser in connection with (i) the execution, delivery or performance of
this Agreement and the consummation of the transactions contemplated hereby or
(ii) the issuance of the Subject Shares in accordance with this Agreement,
except for such consents, approvals, authorizations, orders and registrations or
qualifications as may have been obtained under the Securities Act and such as
may be required under applicable state securities laws in connection with the
issuance of the Subject Shares and such Consents the failure of which to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Purchaser Adverse Effect.


4.5          Brokers.  The Purchaser has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company could be required to pay.


4.6          Purchase Entirely for Own Account.  The Purchaser is acquiring the
Subject Shares for its own account solely for the purpose of investment, not as
nominee or agent, and not with a view to, or for sale in connection with, any
distribution of the Subject Shares in violation of the Securities Act, and the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same, in violation of the Securities Act.  The
Purchaser has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Subject Shares.


4.7          Investor Status.  The Purchaser certifies and represents to the
Company that it is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act.


4.8          Information. The Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Subject
Shares that have been requested by it. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by the Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
the Purchaser’s right to rely on the Company’s representations and warranties
contained herein. The Purchaser understands that its investment in the Subject
Shares involves a high degree of risk. The Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Subject Shares.


4.9          Securities Not Registered.


(a)          The Purchaser understands that none of the Subject Shares have been
approved or disapproved by the SEC or by any state securities commission nor
have the Subject Shares been registered under the Securities Act, by reason of
their issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Subject Shares being acquired
by the Purchaser are “restricted securities” under applicable federal securities
laws and must continue to be held by the Purchaser unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration. Such Purchaser agrees: (A) that the Purchaser will not sell,
assign, pledge, give, transfer or otherwise dispose of the Subject Shares or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Subject Shares under the Securities Act
and all applicable state or local securities laws, or in a transaction that is
exempt from the registration provisions of the Securities Act and all applicable
state or local securities laws, (B) that any certificates representing the
Subject Shares will bear a legend making reference to the foregoing restrictions
and (C) that the Company shall not be required to give effect to any purported
transfer of the Subject Shares except upon compliance with the foregoing
restrictions.



12

--------------------------------------------------------------------------------


(b)          The Purchaser understands that the Subject Shares shall be subject
to the restrictions contained herein.


(c)          The Purchaser understands that the Subject Shares, and any
securities issued in respect thereof or in exchange therefor, will bear the
following legends:


“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.


THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I)
PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING RULE 144 OR REGULATION S UNDER THE SECURITIES ACT (IF AVAILABLE),
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH
(III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.”


4.10          Financing.  The Purchaser has, or by the Closing will have, an
amount of cash sufficient to enable it to consummate the transactions
contemplated hereunder on the terms and conditions set forth in this Agreement.


4.11          Non-Reliance.  Neither the Purchaser nor any of its
Representatives has relied or is relying on any representation or warranty,
express or implied, written or oral, made by the Company or any of its
Representatives, except those representations and warranties expressly set forth
in Section 3 or in any schedule or certificate delivered in connection
herewith.  Neither the Company nor any of its Representatives will have or be
subject to any liability or indemnification obligation to the Purchaser or any
other Person resulting from any other express or implied representation or
warranty with respect to the Company, unless any such information is expressly
included in a representation or warranty contained in Section 3 or in any
schedule or certificate delivered in connection herewith.


5.          Covenants.


5.1          Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Subject Shares to the public without registration, the Company agrees to use its
reasonable best efforts to:





(a)          make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act
(or any similar provision then in effect), at all times from and after the
Closing Date;





13

--------------------------------------------------------------------------------



(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the Closing Date; and





(c)          furnish (i) to the extent accurate, forthwith upon request, a
written statement of the Company that it has complied with the reporting
requirements of Rule 144 under the Securities Act (or any similar provision then
in effect) and (ii) unless otherwise available via the SEC’s EDGAR filing
system, to the Purchaser forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed as the Purchaser may reasonably request in availing itself of any rule or
regulation of the SEC allowing the Purchaser to sell any such securities without
registration.



5.2          Trading of Company Securities.  During the periods between the date
hereof and the Closing, neither the Purchaser nor any of its Affiliates shall
sell short any securities of the Company or derivatives thereof.


5.3          Lock-Up.  Until the date that is 180 days after the Closing Date
(the “Lock-Up Expiration Date”), the Purchaser agrees that it shall not, without
the Company’s written consent, (A) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, make any short sale relating to,
or otherwise transfer or dispose of, directly or indirectly, any of the Subject
Shares, or publicly disclose the intention to make any offer, sale, pledge or
disposition, or (B) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the Subject
Shares, whether any such transaction described in clauses (A) and (B) is to be
settled by delivery of shares of Common Stock, any other security, in cash or
otherwise.  Notwithstanding anything contained in this Section 5.3 to the
contrary, the Purchaser shall be permitted to sell, transfer or dispose of
Subject Shares prior to the Lock-Up Expiration Date to maintain the Purchaser’s
percentage ownership in the Common Stock at 5.00% or less. Prior to the Lock-Up
Expiration Date, the Company shall not enter into, or agree to enter into, any
agreement relating to a strategic investment by a third-party (including
issuance or sale of any securities other than Common Stock) on terms more
favorable than the terms provided to the Purchaser under this Agreement and the
Common Stock received pursuant hereto; provided, however, that it shall not be a
violation of this provision to issue Common Stock to a strategic investor at a
price per share of Common Stock less than the Per Share Purchase Price as long
as the price per share of Common Stock is at least 97% of the closing trading
price of the Common Stock on the trading day immediately prior to such
investment.


5.4          Board Observer.  Following the Closing, and no later than 10
Business Days following the entry into a commercial agreement pursuant to the
terms of Section 5.5 hereof,  the Company shall use its reasonable best efforts
to (1) identify, together with the Purchaser, one authorized representative of
the Purchaser who shall be acceptable to both the Company and the Purchaser, and
(2) use its good faith efforts to seek the approval of the Board to designate
such representative as an observer to the Board (the “Observer”), who shall be,
subject to the exceptions set forth below, invited to attend all meetings of the
Board and in connection therewith shall be entitled to receive copies of all
notices, minutes, consents, and other materials that the Company provides to its
directors on the same terms and in the same manner as provided to the other
members of the Board  (the “Board Documents”). The Observer may participate in
discussions of matters brought before the Board, but shall in all other respects
be a nonvoting observer. The Company shall have the right at its sole discretion
to exclude the Observer from any portion or all of any meeting of the Board, or
withhold a portion of the Board Documents, on a case-by-case basis, if required
by law or if the Board or any officer of the Company determines that exclusion
of the Observer is reasonably necessary (i) to preserve the attorney-client
privilege between the Company and its counsel, (ii) to prevent disclosure of
trade secrets to the Observer, or (iii) to prevent disclosure of any other
information to the Observer, which information the Board or any officer of the
Company reasonably believes would result in disclosure the Company is not
prepared to disclose to any third party at such time. The Company and the
Purchaser agree that upon the appointment of any such Observer, the Company and
the Purchaser shall negotiate, and shall use good faith efforts to cause the
Observer to enter into, a confidentiality agreement and any other agreements
reasonably deemed necessary by the Company to approve the appointment of the
Observer. Upon the resignation of any Observer, the Company and the Purchaser
shall use their good faith efforts to appoint a replacement representative as
Observer in accordance with the procedures set forth above, in each case within
30 calendar days of any such Observer resignation. Purchaser shall maintain the
right to designate one Observer pursuant to this Section 5.4 only so long as it
continues to hold at least fifty percent (50%) of the shares of Common Stock
purchased at the Closing and any Observer shall lose all rights set forth above
upon the sale by Purchaser of fifty percent (50%) or more of the shares of
Common Stock purchased at the Closing.


14

--------------------------------------------------------------------------------

5.5          Cooperation.  Following the Closing, each of the Company and the
Purchaser shall use their respective reasonable best efforts to cooperate with
one another to enter into a commercial agreement, within ninety (90) days of the
Closing Date, that establishes complementary initiatives to strengthen the
respective companies’ networks.


6.          Conditions Precedent.


6.1          Mutual Conditions of Closing.  The obligations of the Company and
the Purchaser to consummate the transactions to be consummated at the Closing is
subject to the satisfaction, or mutual written waiver, of the following
conditions precedent:





(a)          There shall not be any Law or Governmental Order in effect that
enjoins, prohibits or materially alters the terms of the transactions
contemplated by this Agreement, and no action, suit, investigation or proceeding
pending by a Governmental Authority of competent jurisdiction that seeks such a
Governmental Order; and





(b)          The issue and sale of the Subject Shares shall be exempt from the
requirement to file a prospectus or registration statement and there shall be no
requirement to deliver an offering memorandum under applicable securities Law
relating to the sale of the Subject Shares.



6.2          Conditions to the Obligation of the Purchaser to Consummate the
Closing.  The obligation of the Purchaser to consummate the transactions to be
consummated at the Closing, and to purchase and pay for the Subject Shares
pursuant to this Agreement, is subject to the satisfaction, or due waiver in
writing by the Purchaser, of the following conditions precedent:





(a)          the Company shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date;





(b)          the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Sections 3.1, 3.2 3.3, 3.22 and
3.25, which shall be true and correct in all respects) as of the Closing Date
(except in the case of representations and warranties that are made as of a
specified date, which shall be true and correct in all respects as of such
specified date);





(c)          the Company shall have consummated the Concurrent Public Offering
resulting in gross proceeds to the Company of at least $500,000,000;





15

--------------------------------------------------------------------------------



(d)          the Subject Shares shall represent 5.00% or less of the outstanding
Common Stock of the Company;





 (e)          the Company shall have delivered to the Purchaser a certificate,
dated the Closing Date and executed by a duly authorized officer, to the effect
that the conditions set forth in Sections 6.2(a), (b), (c) and (d) have been
satisfied; and





 (f)          the Purchaser shall have received an opinion from Cleary Gottlieb
Steen & Hamilton LLP, counsel to the Company, dated the Closing Date and
satisfactory in form and substance to counsel for the Purchaser.



6.3          Conditions to the Obligation of the Company to Consummate the
Closing.  The obligation of the Company to consummate the transactions to be
consummated at the Closing, and to issue and sell to the Purchaser the Subject
Shares pursuant to this Agreement, is subject to the satisfaction of the
following conditions precedent:





(a)          the Purchaser shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Dates; and





(b)          the representations and warranties of the Purchaser contained in
this Agreement shall be true and correct in all material respects (other than
those representations and warranties contained in Sections 4.1, 4.2 and 4.5
which shall be true and correct in all respects) as of the Closing Date (except
in the case of representations and warranties that are made as of a specified
date, which shall be true and correct in all respects as of such specified
date); and





(c)          the Purchaser shall have delivered to the Company a certificate,
dated the Closing Date and executed by a duly authorized officer, to the effect
that the conditions set forth in Sections 6.3(a) and (b) have been satisfied.



7.          Legends; Securities Act Compliance.  The Subject Shares or the
notice sent to any holder of the Subject Shares in book-entry form will bear a
legend conspicuously thereon as provided in Section 4.8.


8.          Termination.


8.1          Conditions of Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated: (a) at any time
before the Closing by either the Company, on the one hand, or the Purchaser, on
the other hand, if any of the conditions to Closing to which such party is
entitled to the benefit of shall have become permanently incapable of
fulfillment and shall not have been waived in writing (to the extent permitted
by applicable Law); or (b) at any time after the date that is 30 days after the
date of this Agreement by either the Company, on the one hand, or the Purchaser,
on the other hand, if the Closing shall not have occurred on or before such
date; provided, however, that the right to terminate this Agreement pursuant to
the preceding clause (a) or clause (b) shall not be available to a party if the
inability to satisfy any of the conditions to Closing was due primarily to the
failure of such party to perform any of its obligations under this Agreement.


8.2          Effect of Termination.  In the event of any termination pursuant to
Section 8.1, this Agreement shall become null and void and have no further
effect, with no liability on the part of the Company or the Purchaser, or their
respective Affiliates or Representatives, with respect to this Agreement, except
(a) for the terms of this Section 8.2 and Section 9, which shall survive the
termination of this Agreement, and (b) that nothing in this Section 8.2 shall
relieve any party hereto from liability or damages incurred or suffered by any
other party resulting from any intentional (x) breach of any representation or
warranty of such first party or (y) failure of such first party to perform a
covenant thereof.  As used in the foregoing sentence, “intentional” shall mean
an act or omission by such party which such party actually knew, or reasonably
should have known, would constitute a breach of this Agreement by such party.


16

--------------------------------------------------------------------------------

9.          Miscellaneous Provisions.


9.1          Survival.  The representations and warranties set forth in Sections
3.1, 3.2, 3.3, 3.4, 4.1, 4.2 and 4.3 shall survive the execution and delivery of
this Agreement and the Closing indefinitely and the other representations and
warranties contained in this Agreement shall survive the execution and delivery
of this Agreement and the Closing for a period of 18 months following the
Closing Date, regardless of any investigation made by or on behalf of the
Company or the Purchaser.  The covenants made in this Agreement shall survive
the Closing indefinitely until fully performed in accordance with their terms
and remain operative and in full force and effect in accordance with their terms
regardless of acceptance of any of the Subject Shares and payment therefor and
repayment, conversion or repurchase thereof.


9.2          Interpretation.  The term “or” when used in this Agreement is not
exclusive.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section and subsection
references are to this Agreement unless otherwise specified.  The headings in
this Agreement are included for convenience of reference only and will not limit
or otherwise affect the meaning or interpretation of this Agreement.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
will be deemed to be followed by the words “without limitation.” The phrases
“the date of this Agreement,” “the date hereof” and terms of similar import,
unless the context otherwise requires, will be deemed to refer to the date set
forth in the first paragraph of this Agreement.  The meanings given to terms
defined herein will be equally applicable to both the singular and plural forms
of such terms.  All matters to be agreed to by any party hereto must be agreed
to in writing by such party unless otherwise indicated herein.  Except as
otherwise specified herein, references to agreements, policies, standards,
guidelines or instruments, or to statutes or regulations, are to such
agreements, policies, standards, guidelines or instruments, or statutes or
regulations, as amended or supplemented from time to time (or to successors
thereto).  All references herein to the Subsidiaries of a Person shall be deemed
to include all direct and indirect Subsidiaries of such Person, unless otherwise
indicated or the context otherwise requires.  The parties hereto agree that they
have been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.


17

--------------------------------------------------------------------------------

9.3          Notices.  All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (a) three
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid, (b) one Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery or (c) on the date of delivery if delivered personally or via e-mail,
in each case to the intended recipient as set forth below:



 (a)

if to the Company, addressed as follows:
           
MercadoLibre, Inc.
Arias 3751, 7th Floor
Buenos Aires, C1430CRG
   
Attention:
Jacobo Cohen Imach
     
Gabriela Colombo
   
Email:
jcimach@mercadolibre.com
     
gabriela.colombo@mercadolibre.com
           
with copies (which shall not constitute notice) to:
           
Cleary Gottlieb Steen and Hamilton LLP
One Liberty Plaza
New York, NY 10006
   
Attention:
Nicolas Grabar
     
Andrea Basham
   
Email:
ngrabar@cgsh.com
     
abasham@cgsh.com
       
(b)


if to the Purchaser, to:
           
with copies (which shall not constitute notice) to:
           
PayPal, Inc.
2211 North First Street
San Jose, CA 95131
   
Facsimile:
(408) 967-9990
   
Attention:
General Counsel
           
with copies (which shall not constitute notice) to:
           
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, CA 94301
   
Attention:
Michael Mies
   
Email:
michael.mies@skadden.com



Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 9.3.


9.4          Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.


18

--------------------------------------------------------------------------------

9.5          Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.





(a)           This Agreement, and all claims or causes of action (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement,
shall be governed by and enforced and construed in accordance with the Laws of
the State of Delaware (including its statute of limitations), regardless of the
Laws that might otherwise govern under applicable principles of conflicts of law
thereof.





(b)           Each of the parties hereto irrevocably (i) agrees that any legal
suit, action or proceeding brought by any party hereto arising out of or based
upon this Agreement shall be instituted in the Court of Chancery of the State of
Delaware (provided, that if jurisdiction is not then available in such court,
then any such legal suit, action or proceeding shall be brought in any federal
court located in the State of Delaware or in any other Delaware state court)
(any of the foregoing Delaware courts, a “Delaware Court”); (ii) waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceeding; and (iii) submits
to the non-exclusive jurisdiction of a Delaware Court in any such suit, action
or proceeding.





(c)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF THE PURCHASER OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.



9.6          Delays or Omissions; Waiver.  No delay or omission to exercise any
right, power, or remedy accruing to a party upon any breach or default of
another party under this Agreement shall impair any such right, power, or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.  Any agreement on the part of a party or parties hereto to
any waiver shall be valid only if set forth in an instrument in writing signed
on behalf of such party or parties, as applicable.  Any delay in exercising any
right under this Agreement shall not constitute a waiver of such right.


9.7          Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that irreparable damages for which money damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform the provisions of this Agreement in accordance
with its specified terms or otherwise breach such provisions. The parties hereto
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled, at law or in
equity; and the parties hereto further agree to waive any requirement for the
securing or posting of any bond or other security in connection with the
obtaining of any such injunctive or other equitable relief. Each of the parties
hereto agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that (x)
any party has an adequate remedy at law or (y) an award of specific performance
is not an appropriate remedy for any reason at law or equity.


9.8          Fees; Expenses.  All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby and thereby shall be
paid by the party incurring them, whether or not the transactions contemplated
hereby and thereby are consummated.


9.9          Assignment.  (i) The Purchaser may not assign its rights or
obligations under this Agreement without the prior written consent of the
Company and (ii) the Company may not assign its rights or obligations under this
Agreement without the prior written consent of the Purchaser.  Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties to this Agreement and their respective
successors and permitted assigns.  Any purported assignment other than in
compliance with the terms hereof shall be void ab initio.


19

--------------------------------------------------------------------------------

9.10          No Third Party Beneficiaries.  This Agreement does not create any
rights, claims or benefits inuring to any Person that is not a party hereto nor
create or establish any third party beneficiary hereto.  Without limiting the
foregoing, the representations and warranties in this Agreement are the product
of negotiations among the parties hereto and are for the sole benefit of the
parties hereto.  In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto.  Consequently, Persons other than the parties hereto may not
rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.


9.11          Counterparts.  This Agreement may be executed and delivered
(including by facsimile or electronic transmission) in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed an original, but all of which taken
together shall constitute a single instrument.


9.12          Entire Agreement; Amendments.  This Agreement and the documents
and instruments and other agreements among the parties hereto as contemplated by
or referred to herein, including the Exhibit hereto, constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersede all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. 
No modification, alteration or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the Company and the Purchaser.


9.13          No Personal Liability of Directors, Officers, Owners, Etc.  No
director, officer, employee, incorporator, equityholder, managing member,
member, general partner, limited partner, principal or other agent of the
Purchaser or the Company shall have any liability for any obligations of the
Purchaser or the Company, as applicable, under this Agreement or for any claim
based on, in respect of, or by reason of, the respective obligations of the
Purchaser or the Company, as applicable, under this Agreement.  Each party
hereby waives and releases all such liability.  This waiver and release is a
material inducement to each party’s entry into this Agreement.


[Remainder of the Page Intentionally Left Blank]
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly appointed officers as of the date first above written.



 
COMPANY:


 
MERCADOLIBRE, INC.
       
By:
/s/ Pedro Arnt
 
Name:
Pedro Arnt
 
Title:
Chief Financial Officer
       
PURCHASER:


 
PAYPAL, INC.
       
By:
/s/ Jeremy Jonkers
 
Name:
Jeremy Jonkers
 
Title:
Vice President, Corporate Development and Ventures




--------------------------------------------------------------------------------







21